 



EXHIBIT 10.1
AMENDMENT NO. 3
     AMENDMENT NO. 3 dated effective as of May 2, 2007 among THE GEO GROUP, INC.
(formerly known as Wackenhut Corrections Corporation), a Florida corporation, as
borrower (the “Borrower”), certain of its Subsidiaries executing this Amendment
No. 3 on the signature pages hereto, as grantors (the “Grantors”), the Lenders
executing this Amendment No. 3 on the signature pages hereto and BNP PARIBAS, in
its capacity as Administrative Agent under the Credit Agreement referred to
below (together with its permitted successors, the “Administrative Agent”).
     The Borrower, the lenders party thereto (including the Lenders executing
this Amendment No. 3 on the signature pages hereto) and the Administrative Agent
are parties to a Third Amended and Restated Credit Agreement dated as of
January 24, 2007 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit (by means of loans and letters of credit) to be made by
said lenders to the Borrower in an aggregate principal or face amount not
exceeding $515,000,000.
     The Borrower and the Lenders party hereto wish now to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:
     Section 1. Definitions. Except as otherwise defined in this Amendment
No. 3, terms defined in the Credit Agreement are used herein as defined therein.
     Section 2. Amendment. Subject to the satisfaction of the condition
precedent specified in Section 3 below, but effective as of the date hereof, the
text of Section 9.17 of the Credit Agreement shall be deleted in its entirety
and replaced with the following:
“With respect to any borrowing under an Incremental Term Loan, the Borrower will
within 60 days of the date of such borrowing enter into, and thereafter maintain
in full force and effect, one or more Hedging Agreements with one or more of the
Lenders that effectively enables the Borrower (in a manner satisfactory to the
Administrative Agent) to be protected against increases in the three month
London interbank offered rate as to at least thirty-five percent (35%) of the
sum of (a) the outstanding Initial Term Loans, (b) the outstanding Incremental
Term Loans (after giving effect to such borrowing) and (c) the outstanding
High-Yield Notes for a period of at least 2 years measured from the date of such
borrowing.”
     Section 3. Condition Precedent. The amendment set forth in Section 2 hereof
shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of counterparts of this Amendment No. 3 executed by the
Borrower, the Grantors, the Administrative Agent and the Required Lenders.
     Section 4. Security Documents. The Borrower and the Grantors hereby ratify
and confirm the respective Guaranty Obligations and Liens granted by them under
the Security Documents in favor of the Secured Parties.
     Section 5. Miscellaneous. Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect. This Amendment No. 3 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 3 by signing any such counterpart. This Amendment
No. 3 shall be governed by, and construed in accordance with, the law of the
State of New York.
[Signature pages to follow]

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
the Credit Agreement to be duly executed and delivered as of the day and year
first above written.

            THE GEO GROUP, INC. (formerly known as Wackenhut
Corrections Corporation), as Borrower
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Senior Vice President and Chief Financial Officer CORRECTIONAL SERVICES
CORPORATION, as Grantor              By:   /s/ John G. O’Rourke         Name:  
John G. O’Rourke        Title:   Vice President, Finance        GEO ACQUISITION
II, INC., as Grantor
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Vice President - Finance        GEO CARE, INC. (formerly known as
Atlantic Shores
Healthcare, Inc.), as Grantor
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Treasurer        GEO RE HOLDINGS LLC (formerly known as WCC RE
Holdings LLC), as Grantor
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Senior Vice President, Treasurer     

[Signature pages continue]

-2-



--------------------------------------------------------------------------------



 



            CPT OPERATING PARTNERSHIP, L.P., as Grantor
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Vice President - Finance        CPT LIMITED PARTNER, LLC, as Grantor
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Vice President - Finance        CORRECTIONAL PROPERTIES PRISON FINANCE
LLC, as Grantor
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Vice President - Finance        PUBLIC PROPERTIES DEVELOPMENT AND
LEASING LLC, as Grantor
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Vice President - Finance     

[Signature pages continue]

-3-



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
as Lender
      By:   /s/ Shayn P. March         Name:   Shayn P. March        Title:  
Director              By:   /s/ Duane Helkowski         Name:   Duane Helkowski 
      Title:   Managing Director        BNP PARIBAS,
as Administrative Agent
      By:   /s/ Shayn P. March         Name:   Shayn P. March        Title:  
Director              By:   /s/ Duane Helkowski         Name:   Duane Helkowski 
      Title:   Managing Director   

-4-